Little, J.
It can not be denied that the plaintiff was very imprudent, in his actions towards the agent of the defendant, in refusing to obey Ms instructions in reference to driving in the cut with his loaded wagon; and it is apparent from the evidence that he drew the difficulty, in which he was injured, upon Mmself. The station agent presumably represented the railroad company in an attempt to enforce against the plaintiff certain regulations in relation to the loading of cars, which the agent claimed existed. It was, as will be seen from the report of the evidence, a reprehensible act on the part of the plaintiff, not only to refuse to conform to such regulations, but also in denying the right of the agent to enforce them. It was not becoming m him to question the authority of the *1108agent to enforce the regulations which the latter said existed. He should have submitted and made his complaint to the proper and superior authority, and obtained redress in that way. Two other things are also apparent from the evidence. The first is, that the injuries from which the plaintiff really suffered were not by the younger Simmons, who was the company’s agent, but by his father, and also, at the.time he received the beating, he had not approached the agent on the business of the company, but to settle a personal grievance. Surely no one can entertain such a distorted view of the law as to claim that the railroad company was responsible to the plaintiff for 'a battery inflicted upon him by the elder' Simmons, who, so far as the evidence shows, was not connected, with the railroad company in any capacity. Nor can it be successfully claimed that if the plaintiff sought the younger Simmons-even on premises of the railroad company, for-the purpose of adjusting a private grievance, although the one so sought was at the time its agent, the company would be held liable for personal injuries inflicted on the plaintiff by such agent, as the result of an unsuccessful effort to adjust their personal differences. The rules'of law which control the question of the liability of a master to respond in damages for a tort of this character, committed by its agent on a third person, have been repeatedly considered by this court. In the case of Christian v. C. & R. Ry. Co., 79 Ga. 460, it-was ruled that a railroad company was liable in damages for the wrongful homicide of its customer, committed by its depot agent in its office whilst the customer was lawfully there for the transaction of business with such agent pertaining to his agency. When-the same case was for the third time before this court, as reported in the 97 Ga. 56, the proposition of law announced in the first decision of the case was more fully explained, and this court ruled r “ For the wrongful act of an employee of a railroad company resulting in injury to another, committed while engaged in the performance of the company’s business in the line of his duty,the company is liable. But if while so engaged, upon some private feud previously existing or suddenly arising, wholly disconnected with his duties as such employee and not pertaining to the business then in process of transaction (the company then not owing to the other-person the duty of personal protection), he commit injury upon the person of another, the company would not be liable.” In *1109■delivering the opinion in that case Mr. Justice Atkinson, further elaborating the proposition of law then in question, said: “ If while the employee is engaged about the business of the master, ■upon some matter or some provocation wholly disconnected with •the performance of his duties as a servant, upon some private feud, •in an altercation with a third person, he should commit any injury upon such third person, such injury would not fall within the class for which the master is liable, unless it be a case in which, by reason of the relation existing between the person thus injured and the railroad company, the latter owed to the former the special duty •of personal protection.”
Again, in the case of the Georgia R. Co. v. Richmond, 98 Ga. 495, where the facts brought into consideration the principle of law we .are now considering, this court ruled, that if the real purpose of the person assaulted, in returning to the station, was not to look after •or arrange for checking baggage, or to attend to other legitimate business with the agent, but merely to upbraid him for a real or sup■posed breach of duty occurring at an earlier hour of the day, and the difficulty thereupon ensued, the two met as ordinary citizens, and the railroad company had no concern in what passed between them. In delivering the opinion in that case Mr. Justice Lump-kin stated the proposition that if the injured person went to the .station to attend to business connected with the railroad company, :and conducted himself properly, he was entitled to respectful treatment from the agent; “ and if the latter, under these circumstances, unlawfully assaulted and beat him, it was his right to hold the ■company responsible in damages;” and he also there said: “ It may, in this connection, be proper to add, however, that even if Richmond went to the station for the lawful purpose of attending to the business above mentioned, it was nevertheless incumbent upon him to treat the agent with the same respect due him by the agent. 'Therefore, if, instead of so doing, he without provocation used insulting or opprobrious language to the agent, which naturally ■enough resulted in a difficulty, the company should not be held responsible.” Mr. Justice Lumpkin also said, in the case of City Electric Ry. Co. v. Shropshire, 101 Ga. 37: “ One who voluntarily, .and by his own misconduct, places it beyond the power of a master to protect him, surely can not complain of an omission so to do. Especially is this true where he practically invites the master’s *1110servant to disregard and abandon bis official duties and enter into-a personal encounter on Ms own account and upon Ms individual responsibility.” See also Georgia R. Co. v. Hopkins, 108 Ga. 324.
According to the testimony of the plaintiff himself, he repeatedly persisted in driving his wagon within the cut next to the side-track,, which the agent Msisted that he must not do, as it was in violation of a rule established by the company. Paying no heed to the repeated remonstrances of the agent, he sought advice from another employee of the railroad company, not shown to have had any connection whatever with the care of the station and ground, and then apparently defied the authority of the agent to compel him to desist from doing what he had been forbidden. Not only so, but he also subsequently left the car M which he was placing' his wood, and sought the father of the agent, whb was engaged in the same work some hundred yards down the track, for the purpose, as he states, of getting the father to tell his son not to go down there any more to disturb him, telling the father of the treatment which the son had given him. Then, at the request of the-father, they both walked up to the warehouse, and the agent was asked by his father whether he had Msulted the plaintiff, and receiving a reply that he had not, the father and the plaintiff became-engaged in an altercation m which the agent participated. So that-it is evident that plaintiff did not go to the warehouse at the time-because of any busmess he had with the plaintiff as agent of the company, hut for the purpose of adjustmg a personal grievance;, and if it was not adjusted in a manner entirely agreeable to him, ■ he should not attribute the fault to the railroad company. It was purely a personal matter between the three; and if the plaintiff' has any cause to complam, it is against the individuals who inflicted the injuries upon him, and not against the railroad company, who at that time owed him no duty of protection. There was no-error m the judgment awarding a nonsMt.

Judgment affirmed.


All the Justices concurring.